DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 15 has been amended.  Claims 1-14 were previously cancelled.  Claims 15-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 15-20 are drawn to a method of providing medical treatment search results which is within the four statutory categories (i.e. process).   
Claims 15-20 (Group I) recite a computer-implemented method of providing medical treatment search results, the method comprising: 
receiving a search phrase for one or more medical treatments from a first user MPEP 2106.05(g); 
determining that a potential interaction exists for the one or more medical treatments for a first patient in response to receiving the search phrase, including for a first medical treatment of the one or more medical treatments; 
in response to determining the potential interaction exists, creating a dynamic rule in real-time relating to the potential interaction for the one or more medical treatments for the first patient, wherein the dynamic rule includes a weighted score that is based at least in part on a first set of historical data, wherein creating the dynamic rule comprises: 
querying the first set of historical data, wherein the first set of historical data includes one or more demographic characteristics of the first patient and one or more effectiveness scores for at least one of the one or more medical treatments for the first patient; and
calculating the weighted score for the first medical treatment based on the one or more demographic characteristics of the first patient and the one or more effectiveness scores for the at least one of the one or more medical treatments for the first patient;
applying the dynamic rule in real-time to identify a first set of search results for the search phrase; and 
displaying the first set of search results for the search phrase to the first user, wherein the first set of search results does not include the first medical treatment MPEP 2106.05(g).
The bolded limitations, given the broadest reasonable interpretation, cover a mental process, mathematical formulas and/or a certain method of organizing human activity because it recites a process that is performed in the human mind, but for the recitation of generic computer components, mathematical formulas and/or fundamental economic practices, commercial or legal interactions, and/or managing personal behavior or relationships or interactions between people.  Any limitations not identified above as part of the mental process/ the method of organizing human activity are underlined and are deemed “additional elements,” and will be discussed in further detail below.
Dependent Claims 16-20 include other limitations, for example Claim 16 recites wherein the first set of historical data includes prior clinical information for the first patient, Claim 17 recites wherein the first set of historical data includes prior information for the first user, Claim 18 recites wherein the dynamic rule indicates the first medical treatment should not be Claim 19 recites wherein the first set of historical data includes data relating to one or more other patients that share one or more demographic characteristics with the first patient, and Claim 20 recites wherein the first set of search results does not include the first medical treatment based on applying the dynamic rule to the one or more medical treatments, but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent Claim 15.
Furthermore, Claims 15-20 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of a computer, which amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see paragraphs [0058-0059] of the present Specification, see MPEP 2106.05(f)
add insignificant extra-solution activity to the abstract idea – for example, the recitation of receiving a search phrase, which amounts to mere data gathering, and/or the recitation of displaying a first set of search results, which amounts to an insignificant application, see MPEP 2106.05(g)
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h))
Furthermore, the Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because, the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
paragraphs [0058-0059] of the Specification discloses that the additional elements (i.e. computer) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. receiving and displaying data) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. healthcare);
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives search phrase data;
Performing repetitive calculations, e.g. see Parker v. Flook, and/or Bancorp Services v. Sun Life – similarly, the current invention performs basic calculations (i.e. determining potential interaction or effectiveness of a treatment) and does not impose meaningful limits on the scope of the claims;
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites the storing of historical records data on a database and/or electronic memory;
Dependent Claims 16-20 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than performing repetitive Claim 18) and/or storing and retrieving information in memory (e.g. the historical data feature of dependent Claims 16-17 and 19).
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 15-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

	
Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered.
Rejections based on 35 U.S.C. § 101
Applicant traverses the 101 rejection by asserting that “the claims here do not recite a mental process and the claims cannot practically be performed in the mind (Remarks, page 9).”  
There is nothing in the claims to indicate that the claim could not be performed in the mind.  The claims are directed towards steps medical professionals take when prescribing a medication or therapy for a patient by reviewing a patient’s file.
Applicant asserts that the claims are similar to those in McRO and are “eligible under Step 2A Prong Two in view of the MPEP and rational of McRO (Remarks, page 11).”  The claims rely on the computer to implement the abstract idea, but do not result in any improvement to the computer itself.  Displaying the results of the query based on particular parameters does not result in a technical improvement. 

McRO, the Federal Circuit held claimed methods of automatic lip synchronization and facial expression animation using computer-implemented rules to be patent eligible under 35 U.S.C. 101, because they were not directed to an abstract idea.  MPEP § 2106.05(a)(II).  The claims at issue are directed towards an abstract idea.  A computer is used to implement the abstract idea and physician order entry existed prior to being implemented on a computer.  To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology. See MPEP § 2106.05(f). 
Regarding Step 2B, Applicant asserts that the “real-time creation of a new rule with weighted scoring based on patient-specific demographic information and effectiveness scores during the search itself/in response to the search phrase, and the real-time application of the new rule within that same search to identify targeted search results for that same search phrase instant, per claim 15, are features responsible for improvements described in the Specification (Remarks, page 16).”  Examiner reasserts that the claims do not result in a technological improvement.  Specifying which data to query, including the specific patient and demographic characteristics, does not result in a technical improvement.  Displaying the results with the most effective treatment is not a technological improvement.  
Therefore, the claims remain rejected as being directed towards non-statutory subject matter. 

Rejections based on 35 U.S.C. § 103
Applicant’s arguments have been fully considered and the rejection has been withdrawn in view of the amendments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHELLE REICHERT whose telephone number is (303)297-4782.  The examiner can normally be reached on 9-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/RACHELLE L REICHERT/Art Unit 3686